

EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT


                This PURCHASE AND SALE AGREEMENT (this "Agreement") is entered
into as of May 20, 2009 by and between REOSTAR ENERGY CORPORATION, a Nevada
corporation (the "Purchaser" or "REOS"), and ZAZA ENERGY, LLC, a Texas limited
liability company ("ZaZa"), and Eli Smith and Associates (collectively, the
"Sellers").

                WHEREAS, the Sellers desire to sell the properties listed in
Exhibit A attached hereto (the "Properties") containing approximately 13,000
gross mineral acres located in Lavaca County, Texas, to the Purchaser in
exchange for cash, while retaining certain overriding royalty interests, and
back-in after prospect payout rights.

                WHEREAS, ZaZa and REOS desire to act as the "Operator of Record"
and "Contract Operator," respectively, in connection with the development of and
subsequent operations of the Properties for the benefit of the owners thereof;

                WHEREAS, concurrent with or prior to the Closing of the
transaction contemplated by this Agreement, the Purchaser shall have consummated
a debt or equity financing (or a combination thereof) for a minimum aggregate
amount of Fifteen Million Dollars ($15,000,000) (the "Financing");

                WHEREAS, the parties desire to complete the transaction
contemplated by this Agreement on the terms set forth herein.

                NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Agreement agree as follows:

                1.              DEFINITIONS. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the terms defined above in the Recitals and in this Section 1 have the meaning
herein and assigned to them in the capitalized terms defined by inclusion in
quotation marks and parenthesis elsewhere in the Agreement have the meaning so
ascribed to them.

                                 a.         "Acquired Assets" means the
Properties and the Related Records of the Sellers.

                                 b.         "Area" means the lands covered by
the sketch attached as Schedule 1(b) and is also called the Hackberry Creek
Project by the parties.

                                 c.         "Area of Mutual Interest" has the
meaning ascribed to it in Section 7(b).

                                 d.         "Back-In After Prospect Pay Out
Interest" has the meaning ascribed to it in Section 4(a)(ii).

                                 e.         "Basic Documents" means all of the
oil, gas and other mineral leases and assignments of other interests which
evidence the Properties and all contractually binding arrangements to which the
Properties may be subject and which will be binding on the Properties or the
Purchaser after the Closing (including without limitation, overriding royalty
assignments, farmout and farmin




--------------------------------------------------------------------------------



agreements, option agreements, forced pooling orders, assignments of production
payments, unit agreements, and joint operating agreements).

                                 f.         "Closing Date" has the meaning
ascribed to it in Section 3(b).

                                 g         "Closing" has the meaning ascribed to
it in Section 3(b).

                                 h.        "Contract Operator" means the entity
that operates the Hackberry Creek Prospect through the functions and
responsibilities defined in the Joint Operating Agreement ("JOA") and related
documents executed on its behalf, defined herein as REOS.

                                 i.         "Existing Burdens" means (i) any
royalty, overriding royalty, production payment, and other similar burdens on
production which burden the Subject Leases at the time of acquisition, and (ii)
the Reserved Overriding Royalty Interest.

                                 j.         "Financing" has the meaning ascribed
to it in the Recitals.

                                 k.         "Operator of Record" means the
entity that is a registered operator with the Railroad Commission of the State
of Texas ("RRC") and files the necessary information with the RRC as it relates
to the operation and reporting of the Hackberry Creek Prospect on its behalf for
the benefit of all working interest and royalty owners in the same, defined
herein as ZAZA.

                                 l.         "Overriding Royalty Interest" has
the meaning ascribed to it in Section 4(a)(i).

                                 m.         "Properties" means all of the oil,
gas and other mineral properties, leases, rights and undivided interests listed
on Exhibit A.

                                 n.         "Prospect Payout" means, that point
in time when the cumulative Proceeds received from the Wells drilled on the
Hackberry Creek Project equal the cumulative Acquisition Costs, Seismic Costs,
Exploration and Development Costs, and Operating Costs attributable to all such
Wells incurred and paid pursuant to the Hackberry Creek Project.

                                 For purposes hereof, the following terms will
have the meaning set out below,



                                   i.         "Proceeds" means the sum of (a)
the proceeds realized from the sale of production from all Wells, after
excluding the Existing Burdens attributable thereto, (b) any sales proceeds
realized from the sale or other disposition of part, or all, of an interest in
the Wells, or the Subject Leases, (c) any insurance proceeds received in respect
of loss or damage to Wells, or the Subject Leases, and (d) proceeds received in
respect of damages pursuant to any settlement or judgment in legal proceedings
affecting the Wells, Subject Leases or operations thereon.

                                 ii.         "Exploration and Development Costs"
of the Wells means all actual third party direct costs and expenses incurred or
paid with respect thereto, including but not limited to (a) costs of drilling,
re-entering, logging, testing, completing, and equipping such Well(s) for
production, (b) that portion of drilling rate overhead charges allocated to such



2

--------------------------------------------------------------------------------


  Well(s) under the applicable JOA, and (c) costs of plugging and abandoning and
surface restoration for any such well completed as a dryhole.

                                 iii.         "Operating Costs" of a Well means
all costs incurred in producing such Well and disposing of such production
including, but not limited to:

                                              (1)         Labor and other
services necessary for the maintenance and operations of such Well;

                                              (2)         Materials, supplies,
transportation, repairs, and replacements used in the maintenance and operation
of such Well, including replacements for all parts of machinery, equipment,
tanks, or other equipment to replace and/or repair original Well and/or lease
equipment;

                                              (3)         Reworking or
re-equipping such Well;

                                              (4)        Gathering, treating,
processing, transporting, and marketing of production from such Well; and ad
valorem, severance, gathering, windfall profits, or other applicable taxes; and

                                              (5)        That portion allocated
to such Well in accordance with the usual and customary accounting practices of
all other costs (including, but not limited to, overhead costs of the Contract
Operator as set out in the JOA) which, pursuant to such accounting practices,
are determined to be Operating Costs.

                                 iv.        "Acquisition Costs" means the sum of
all costs incurred and paid that are associated with acquiring the Subject
Leases, including land brokerage, title and curative costs, and all delay
rentals paid.

                                 v.        "Seismic Costs" means all costs
incurred and paid in connection with the Exploration Program, including without
limitation costs of acquiring seismic permits, options and licenses attributable
to the Area.    

                                 o.         "Related Records" means all the
files, records and data relating to the Acquired Assets, including without
limitation, title records (including abstracts of title and title curative
documents), geological and geophysical interpretations, seismic records (to the
extent the same are transferable) and related contracts, correspondence owned by
the Sellers.

                                 p.         "Subject Leases" means the Oil, Gas
and Mineral Leases covering portions of the Project Area acquired or to be
acquired in connection with Exploration efforts identified pursuant to this
Agreement. Assignments to the Subject Leases shall be made to the Parties in
conjunction with closing of the Purchase and Sales Agreement or immediately if
agreement has been executed and if proper elections and payments have been made.
Each lease assignment will provide that the lease reverts to Seller if the lease
has not been included in a drilling or production unit prior to two hundred
seventy (270) days from the lease termination date.



3

--------------------------------------------------------------------------------



                                 q.        "Working Interest" means the
operating interests under an oil and gas lease and when used in the plural, the
aggregate of all such interests.

                2.             SALE OF ASSETS; ASSUMPTION OF LIABILITIES.

                                 a.         Sale of Assets By the Sellers. At
the Closing, for the consideration set out in Section 3 below, the Sellers shall
grant, sell, convey and assign to the Purchaser all right, title and interest of
Sellers in and to the Acquired Assets, except that as to each Property, the
Sellers will retain (i) a One Percent (1%) Working Interest, (ii) an Overriding
Royalty Interest in and to the Subject Leases equal to the positive difference
between (a) Twenty-Five Percent (25%) of 8/8ths and (b) the lessor's royalty
burden, determined on a lease by lease basis; in no event, however, to ever be
less than Three Percent (3%) of 8/8ths. (ZaZa will deliver a Seventy-Five
Percent (75%) to Seventy-Two Percent (72%) NRI in the Subject Leases using the
above parameters), and (iii) a Back-In After Prospect Pay Out Interest, all as
more fully described in Section 4(a), to have and hold the same unto Purchaser,
its successors and assigns forever, and the Purchaser shall accept such grant,
sale, conveyance, and assignment. The Overriding Royalty Interest and Back-in
After Prospect Payout Working Interest shall be divided among the Sellers in
accordance with the agreement between the Sellers dated 10/31/2008.

                                 b.         Assumption of Liabilities by the
Purchaser. At the Closing, the Sellers shall transfer, assign and delegate to
the Purchaser all of the liabilities set forth on Exhibit B hereto (the "Assumed
Liabilities"), and the Purchaser shall accept such transfer, assignment and
delegation and assume and undertake to pay, perform and discharge such Assumed
Liabilities when due. Except for the Assumed Liabilities, the Purchaser shall
not assume and shall not be liable or responsible for any liability of Sellers
or any affiliate of Sellers.

                                 c.         Project Operations. REOS, as
Contract Operator, will conduct the exploration and development across the
Hackberry Creek Area and conduct operations on the Hackberry Creek Project. All
Project exploration and development costs for the Area shall be paid by parties
in accordance with their respective Working Interests. The Contract Operator
shall invoice or AFE the parties in accordance with the JOA (as defined in
Section 8g.)

                3.             PURCHASE CONSIDERATION; CLOSING DELIVERABLES.

                                 a.         Consideration. In exchange for the
Acquired Assets, the Purchaser shall pay to ZaZa on behalf of the Sellers Five
Million Five Hundred Thousand Dollars ($5,500,000) payable by wire transfer in
immediately available funds. As additional consideration, the Purchaser agrees
to assume the Assumed Liabilities. ZaZa shall dispurse funds in accordance with
the agreement between the Sellers dated 10/31/2008.

                                 b.        Closing. The closing of the sale of
the Acquired Assets and the other transactions contemplated hereunder (the
"Closing") shall take place at the offices of ReoStar Energy Corporation,
located at 3880 Hulen St., Ste 500, Fort Worth, Texas 76107 on or before August
1, 2009 or at such other time and place upon which the Sellers and the Purchaser
shall mutually agree (the "Closing Date").



4

--------------------------------------------------------------------------------


                                 c.        Deliverables by the Sellers. At the
Closing, the Sellers shall (i) take all steps necessary to place the Purchaser
in actual possession and control of the Acquired Assets and (ii) deliver the
following items, duly executed by the Sellers as applicable, all of which shall
be in a form and substance reasonably acceptable to the Purchaser and the
Purchaser's counsel:



  A. A General Assignment and Bill of Sale from the Sellers covering all of the
applicable Acquired Assets;         B. An Assignment and Assumption Agreement
covering all of the Assumed Liabilities;         C. Assignments of all leases
and interests covering all of the applicable Acquired Assets from Eli Smith (the
title nominee of record);         D. All other Basic Documents or instruments of
assignment, transfer, or conveyance, in each case dated as of the date of this
Agreement, as the Sellers and the Purchaser and their respective counsels shall
reasonably deem necessary or appropriate to vest in or confirm title to the
Acquired Assets;         E. A certificate of existence and of good standing for
each of the Sellers from the Secretary of State of the State of Texas, dated
within ten (10) days of the Closing;         F. Copies of resolutions, certified
by the Secretary of each of the Sellers as to the authorization of this
Agreement and all of the transactions contemplated hereby;         G. A fully
executed Joint Operating Agreement covering the Acquired Assets and the AMI in
the form attached as Schedule 3(d)(iv); and         H. A fully executed copy of
this Agreement.


                                 d.        Deliverables by the Purchaser. At the
Closing, the Purchaser shall (i) deliver to the Sellers in the aggregate the
consideration set forth in Section 3(a) above, and (ii) deliver the following
items, duly executed by the Purchaser as applicable, all of which shall be in a
form and substance reasonably acceptable to the Sellers and Sellers' counsel:



  A. An Assignment and Assumption Agreement covering all of the Assumed
Liabilities;         B. A certificate of existence and of good standing for the
Purchaser from the Secretary of State of the State of Nevada, dated within ten
(10) days of the Closing and evidence that Purchaser is qualified to do business
and in good standing in the State of Texas, again dated within ten (10) days of
the Closing;         C. Copies of resolutions of the Purchaser's board of
directors, certified by the Secretary of the Purchaser as to the authorization
of this Agreement and all of the transactions contemplated hereby;



5

--------------------------------------------------------------------------------



  D. A fully executed Joint Operating Agreement covering the Acquired Assets and
the AMI in the form attached as Schedule 3(d)(iv); and         E. A fully
executed copy of this Agreement.


                4.             TITLE MATTERS.

                                 a.         Interest to be Transferred. The
Sellers will transfer to Purchaser Sellers' entire ownership interest in the
Properties except that Sellers will retain the following interests and at the
time of the transfer each of the Properties will be burdened by the following
interests in favor of Sellers, in addition to any third party and lessor
burdens:

                                                                  i.        An
Overriding Royalty Interest in and to the Subject Leases equal to the positive
difference between (a) Twenty-Five Percent (25%) of 8/8ths and (b) the lessor's
royalty burden, determined on a lease by lease basis; in no event, however, to
ever be less than Three Percent (3%) of 8/8ths. ZaZa will deliver a Seventy-Five
Percent (75%) to Seventy-Two Percent (72%) NRI using the above parameters;

                                                                  ii.        A
Back-In After Prospect Pay Out Interest equal to a Twenty Percent (20%) Working
Interest. Once Prospect Payout is achieved in the first instance, the Back-In
After Prospect Payout Interest will apply to all prospect expenses and revenue
incurred or received thereafter; and

                                                                  iii.        A
One Percent (1%) Working Interest.

To the extent that a Subject Lease described in this Agreement covers less than
the full interest in oil, gas and other minerals in the lands covered by such
lease, the Overriding Royalty Interest and Back-In After Prospect Payout
Interest therein retained by Sellers shall be proportionately reduced in the
proportion that the interest covered by such Subject Lease bears to the full
interest therein. Sellers shall have the right but not the obligation to pay off
their respective outstanding payout balance and be vested in its Back-In After
Prospect Payout Interest at any time.

                                 b.        General Access. Prior to the
execution hereof, the Sellers have granted the Purchaser access to their
respective records. Until Closing, the Sellers will, except to the extent that
the Sellers are prohibited therefrom by any agreement, contract or license to
which they are a party (i) give to the Purchaser and its representatives (such
representatives to include consultants, other attorneys and other advisors of
the Purchaser) full access to all the documents evidencing the Properties and
the Related Records, as well as all of the offices and personnel of Sellers and
any other document pertaining to the Acquired Assets, including without
limitation, all abstracts of title, lease files, title policies, title opinions,
title records and files which the Sellers may have (or have access to) relating
in any way to the Properties, and any geological and geophysical
interpretations, (ii) use reasonable efforts to obtain and submit to the
Purchaser or its representatives as promptly as practical, such abstracts, title
reports, status reports, certificates of title, certificates of facts and other
evidence of title covering and other information with respect to the Properties
that are reasonably available and that the Purchaser may reasonably request; and
(iii) authorize the Purchaser and its representatives to consult with attorneys,
abstract companies and other consultants or independent contractors of the
Sellers concerning title related matters.



6

--------------------------------------------------------------------------------



                                 c.         Covenants Relating to Title. From
and after the date hereof and until the Closing, each of the Sellers covenants
and agrees to (i) use its reasonable efforts to provide the Purchaser with a
listing of all consents, approvals, waivers and agreements of all other parties
and governmental authorities which are necessary to the consummation of the
transactions provided for herein, (ii) use its reasonable efforts to make all
filings which may be made (and to record all instruments that may be recorded),
with respect to the Properties, in (x) the Bureau of Land Management Records and
(y) the records of the respective counties in which the Properties are situated,
in order that the records maintained by the Bureau of Land Management and the
real property records of such counties shall accurately reflect Seller's current
interest in the Properties, including those interests to be evidenced by
assignments due to Seller but not yet made to the Seller.

                                 d.         Marketable Title. The parties
acknowledge that there are certain assignments of interests with respect to the
Properties listed on Exhibit A that will be received by the Sellers after
execution of this Agreement, which interests are to be included in the Acquired
Assets to be transferred to the Purchaser hereunder. Likewise, pursuant to the
terms hereof, certain assignments of interests affecting the Properties may be
made by the Sellers to third parties prior to the Closing, as allowed, including
but not limited to the Overriding Royalty Interests, Back-In Prospect After Pay
Out Interest, and One Percent (1%) Working Interest. The title warranties of the
Sellers hereunder, and the documents transferring title to the Purchaser at the
Closing, shall be applicable after taking into account such assignments and
reservations.

                                 e.        Notice of Title Defect.

                                                        i.        The Purchaser
agrees to use its reasonable efforts to identify promptly any issues with
respect to the Properties that are title defects ("Title Defects") and shall,
upon identifying any Title Defects, promptly notify the Sellers of the same;
provided, however, that Purchaser may, but is not required to cure any Title
Defect of concern to the Purchaser prior to notifying Sellers. No later than
forty-five (45) calendar days after the Closing, Purchaser shall have identified
in writing for the Sellers, as applicable, each Title Defect. Any Title Defect
not so identified will be waived. At the time the Purchaser gives notice of an
uncured Title Defect to the Sellers, Purchaser shall deliver to Sellers all
files and other related information and data developed by the Sellers and the
Purchaser in connection with the Property in question and any curative efforts
reasonably related thereto.

                                                       ii.        Each of the
Sellers agrees to use its reasonable efforts to cure each Title Defect so as to
render the title to the respective Property "defensible," which is defined as
entitling Seller to receive not less than the net revenue interests and Working
Interests shown in the applicable Assignments. Each of the Seller shall promptly
deliver to the Purchaser written notice of all Title Defects that such Seller
has cured and written notice with respect to all Title Defects not cured. If the
Seller fails to cure one or more Title Defects that the Purchaser requests be
cured, the Purchaser may, at its option:

                                                                  a.
       Waive such Title Defects and proceed with the terms and provisions of
this Agreement; or

                                                                  b.
       Accept title to the Title Defect acreage as represented by the Seller,
pursuant to Seller's written agreement of indemnity in which event the Seller
shall agree to



7

--------------------------------------------------------------------------------



indemnify and hold Purchaser harmless for any loss or damage sustained by
Purchaser as a result of the existence of such Title Defect; provided, however,
that Seller's liability under such indemnity shall be limited to the portion of
the purchase price under Section 3(a) allocated to such Title Defect, which
allocation shall be part of the indemnity and be based on the pro rata net
mineral acreage subject to the uncured Title Defect.

The remedies set out in Subsections 4(e)(ii)(a) and b are the only remedies
available to Purchaser with respect to a Title Defect or misrepresentation or
failure of warranty with respect to a matter of title affecting the Properties
and Purchaser waives all other remedies in connection with such matters.

                5.             CONSENTS.

                                 a.        Consents of Lessors. Schedule 5(a)
contains a list of all leases which require, as a condition of transfer of
Sellers' interest thereunder, consents of any third party. To the best of each
of the Seller's knowledge, Schedule 5(a) represents a complete and accurate
record of all leases requiring such consent. If at the Closing, these consents
which are required in order not to render an assignment void have not been
secured and delivered to the Purchaser by the Sellers, the failure to obtain and
deliver any such consents shall be deemed a Title Defect for such leases as of
Closing.

                                 b.        Contractual Restraints on
Assignments. Schedule 5(b) contains a list of all contractual restraints on
assignments of executory contracts including but not limited to farmins,
farmouts, or agreements or options for earning of acreage affecting the
Properties. As soon as practical after Closing, the Sellers shall notify each
party to such contracts of the Purchaser's purchase of the effected Properties.
With regard to Properties that are not material, the Sellers shall use
reasonable efforts to provide a list of all contractual restraints on assignment
of executory contracts as soon as practical but not later than thirty (30) days
after the Closing.

                6.             VALUE OF TITLE FAILURES. The value of the title
failure or Title Defect shall be determined by mutual agreement between the
Purchaser and the Sellers within twenty (20) days after notice, taking into
account the legal effect of the Title Defect giving rise to the title failure,
the potential economic effect before tax of the Title Defect on the life of the
Property involved and applicable contract provisions but such value shall not
exceed the pro rata portion of the cash consideration paid to Sellers under
Section 3 attributable to the net mineral acreage subject to the Title Defect.

                7.            LEASE REACQUISITION, AMI AND RIGHT OF FIRST
REFUSAL. The parties agree to create an Area of Mutual Interest ("AMI")
comprising all of the lands identified as the Hackberry Creek Prospect, which
shall be included within the provisions of the JOA. The term of the AMI as to
the Hackberry Creek Prospect shall expire three (3) years from the date of the
JOA or when all leases expire within the AMI boundary whichever is longer.
During the term of the AMI and within the AMI boundary, if any party hereto (the
"Acquiring Party") acquires any oil and gas leasehold interest, unleased mineral
interest, or the right to earn any such interest, directly or indirectly
(through any individual or entity associated or affiliated with such party), the
Acquiring Party shall, within fifteen (15) days following such acquisition,
notify the other parties to this AMI provision, or a counterpart thereof (the
"Offerees") of such acquisition. The notice from the Acquiring Party to the
Offerees shall include a copy of all instruments of acquisition and any other
pertinent available data, and an itemized statement of the actual costs and
expenses incurred by the Acquiring Party in acquiring



8

--------------------------------------------------------------------------------



such interest, excluding, however, costs and expenses of its own personnel. Each
Offeree shall have fifteen (15) days after the receipt of such notice within
which to notify the Acquiring Party of its election to acquire its proportionate
interest in the interest acquired by the Acquiring Party. The proportionate
interests will be based upon the Parties' respective Working Interests, either
before or after Project Payout, as the case may be. If the Acquiring Party has
not received actual notice of the election of an Offeree to acquire its
proportionate interest within the 15-day period, it shall be conclusively
presumed that the Offeree has rejected the offer. If an Offeree notifies the
Acquiring Party within the aforesaid time period of its election to purchase its
proportionate interest in the interest acquired, the Acquiring Party shall
promptly invoice the Offeree for its proportionate part of the actual third
party costs incurred in the acquisition, along with a written agreement whereby
the Offeree assumes its proportionate share of all terms, conditions,
provisions, obligations and liabilities assumed by the Acquiring Party in
connection with such acquisition. Notwithstanding any of the foregoing, however,
if a well is being drilled within the AMI at the time of acquisition, the result
of which could affect the value of the interest so acquired, the Acquiring Party
shall so advise the Offerees, and the election to acquire a proportionate
interest in the acquired interest must be made within forty-eight (48) hours
after receipt of such notice. Failure of an Offeree to timely respond in either
case to the Acquiring Party shall be conclusively deemed an election by such
party not to acquire its proportionate interest in the acquired interest. In the
event Seller should elect not to acquire its proportionate interest in such
acquisition, or should fail to timely exercise its option, the reserved
Overriding Royalty Interest and Back-In After Prospect Payout Interest will
remain applicable thereto. The original Acquiring Party shall, promptly after
the expiration of the response period, notify each of the parties who have
elected to acquire an interest that the non-electing party or parties named in
the notice have failed or refused to exercise their option. Each of the parties
so notified and the original Acquiring Party shall have the option for
forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays) after
receipt of such second notice to acquire the remaining interest in the
proportion that the interest of each such party bears to the total interest of
all parties hereto desiring to acquire the remaining interest. Should one of the
parties electing to share in the acquisition in the first instance elect not to
acquire any additional interest, such remaining interest shall again be offered
to the other parties and shared in the same manner as provided in the
immediately preceding sentence. Promptly upon determination of the proportionate
ownership of such acquisition, the parties electing to participate therein shall
pay the Acquiring Party their respective proportionate share of the total cost
thereof.

If an Offeree elects to acquire its proportionate interest and assumes its
obligations, as hereinabove set forth, the Acquiring Party shall, after such
Offeree has paid the invoice amount and executed and delivered the written
agreement provided for above, execute and deliver a written assignment in
recordable form covering the Offeree's proportionate share in the acquired
interest, which assignment shall be made without any warranty of title, express
or implied, except to claims of all persons claiming or to claim the same or any
part thereof by, through or under the Acquiring Party, but not otherwise. Such
assignment shall also be made subject to the terms of this Agreement.

                8.             REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE
SELLERS. Except as specifically set forth on the disclosure schedules delivered
by Sellers to the Purchaser (the parts of which are numbered to correspond to
the individual section numbers of this Section 8), each Seller hereby
represents, warrants, and covenants to the Purchaser as follows:



9

--------------------------------------------------------------------------------



                                 a.        Requisite Power and Authority.

                                                        i.        Seller has all
necessary power and authority under all applicable provisions of law to execute
and deliver this Agreement and to carry out its provisions. All action on
Seller's part required for the lawful execution and delivery of this Agreement
has been or will be taken prior to the Closing. Upon its execution and delivery,
this Agreement will be a valid and binding obligation of the Seller, enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights and (b) general principles of equity
that restrict the availability of equitable remedies.

                                                        ii.        Seller
represents that it has obtained all necessary consents and/or approvals of all
of its Members to enter into this Agreement and to perform its obligations set
forth hereunder.

                                 b.        Ownership. Seller is the lawful owner
of or has the right to transfer to Purchaser each of the Acquired Assets being
transferred by it pursuant hereto, subject to matters of record in Lavaca and
Colorado Counties, Texas, prior in time to the date of the applicable lease and
those matters listed on Schedules 5(a) and 5(b). The delivery to Purchaser of
the appropriate assignments of interest subject to the matters required under
Schedule 5(a) and 5(b) will vest good and marketable title to the Acquired
Assets in Purchaser, free and clear of all liens, mortgages, pledges, security
interests, restrictions, prior assignments, encumbrances and claims of any kind
by, through, or under Seller. There are no outstanding agreements, options or
commitments of any nature obligating the Seller to transfer any of the Acquired
Assets or rights or interests therein to any party other than Purchaser.

                                 c.        No Conflict. The execution, delivery
and performance by the Seller of this Agreement and the consummation of the
transactions contemplated hereby do not and will not: (i) violate or conflict
with any provision of the charter documents or bylaws of Seller; (ii) violate
any provision or requirement of any domestic or foreign, national, state, or
local law, statute, judgment, order, writ, injunction, decree, award, rule, or
regulation of any governmental entity applicable to Seller; (iii) violate,
result in a breach of, constitute (with due notice or lapse of time or both) a
default or cause any obligation, penalty, premium or right of termination to
arise or accrue under any contract except as provided on Schedules 5(a) and
5(b); (iv) result in the creation or imposition of any lien, charge or
encumbrance of any kind whatsoever upon any of the properties or assets of
Seller; and (v) result in the cancellation, modification, revocation or
suspension of any license, permit, certificate, franchise, authorization or
approval issued or granted by any governmental entity.

                                 d.        Consents. All consents and notices
required to be given by or on behalf of Seller before consummation of the
transactions contemplated by this Agreement in compliance with all applicable
laws, rules, regulations, orders or governmental or other agency directives
binding upon Seller are described on Schedule 8(d) and all such consents have
been duly obtained and are in full force and effect.

                                 e.        Basic Documents. (i) All Basic
Documents to which Seller is a party or by which it is bound are in full force
and effect and are the valid and legally binding obligations of the Seller and
are enforceable in accordance with its respective terms; (ii) the Seller is not
in breach of default with respect to any of its material obligations pursuant to
any such Basic Document or any regulations


10

--------------------------------------------------------------------------------


incorporated therein or governing same; (iii) all payments including, without
limitation, royalties, and valid calls under unit or joint operating agreements
due thereunder have been made by Seller; (iv) to the knowledge of the Seller, no
other party to any such Basic Documents (or any successor in interest thereto)
is in breach of default with respect to any of its obligations thereunder; (v)
there has not occurred any event, fact or circumstance which, with the lapse of
time or the giving of notice, or both, would constitute such a breach or default
on behalf of Seller, or to the knowledge of Seller with respect to any other
party; and (vi) neither Seller or any other party to any Basic Document have
given or threatened to give notice of any action to terminate, cancel, rescind
or procure a judicial reaffirmation of any such Basic Document or any material
provision thereof, except as set out on Schedule 8(e).

                                 f.         Leases. With respect to the oil, gas
and other mineral leases, unit agreements, pooling agreements, and other
documents creating interests comprising the Acquired Assets, except as otherwise
disclosed in the Schedules (i) such interests are to be transferred to the
Purchaser hereunder without reservation by Seller of any interest other than
those set out in Section 4(a) and the reassignment rights; (ii) Seller has
fulfilled all requirements for filings, certificates, disclosures of parties in
interest, and other similar matters contained in such leases or other documents
and is fully qualified to own and hold all such leases or other interests; (iii)
there are no provisions applicable to such leases or other documents which
increase the royalty share of the lessor thereunder, except as such increases
are reflected in Schedule 8(f); (iv) there are no royalty provisions (other than
those allowing a lessor the right to take in kind) requiring the payment of
royalty on any basis other than fair market value at the well head, except with
respect to natural gas liquids extracted and gas processing facilities; (v) upon
the establishment of production in commercial quantities the leases and other
interests are to be in full force and effect over the economic life of the
Property involved and do not have terms fixed by a certain number of years.

                                 g.        Operating Agreements. Schedule 8(g)
is a true and complete copy of the Joint Operating Agreement ("JOA") covering
the Properties.

                                 h.        Legal Proceedings. Except as shown in
Schedule 8(h), there is no suit, action, claim, investigation by any person or
entity or by any administrative agency or governmental body, and no legal
administrative or arbitration proceeding pending or, to the Seller's best
knowledge, threatened against Seller which has materially adversely affected or
may so affect the Acquired Assets.

                                 i.        Permits. The Seller has been granted
all governmental licenses and permits and has properly made all filings
necessary and appropriate to obtain such licenses and permits and to own and
operate the Acquired Assets as presently being owned and operated, and such
licenses, permits and filings are in full force and effect and no material
violations exist or have been recorded in respect of any such licenses, permits
or filings, no proceeding is pending or Seller's best knowledge is threatened
looking toward the challenge, revocation or limitation of any such licenses,
permits or filings, the failure of which would have a materially adverse effect
on the Acquired Assets.

                9.             REPRESENTATION, WARRANTIES AND COVENANTS OF THE
PURCHASER. The Purchaser hereby represents, warrants, and covenants to the
Sellers as follows:

                                 a.        Organization, Good Standing and
Qualification. The Purchaser is duly organized, validly existing and in good
standing under the laws of the State of Nevada and qualified to do business



11

--------------------------------------------------------------------------------



in and is in good standing in the State of Texas. The Purchaser has all
requisite corporate power and authority to execute and deliver and thereafter to
carry out the provisions of this Agreement.

                                 b.        Authorization; Binding Obligations.
This Agreement, when executed and delivered, will be a valid and binding
obligation of the Purchaser enforceable in accordance with its terms, except (a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights and
(b) general principles of equity that restrict the availability of equitable
remedies.

                10.           SUBSEQUENT OPERATIONS. The Purchaser will operate
the Properties that comprise the Acquired Assets as Contract Operator and any
other properties purchased by the parties in the AMI, under the terms of the JOA
(as defined in Section 8(g)). Drilling and completion operations on the first
well (or substitute therefore) commenced on the Hackberry Creek Area will be
conducted in accordance with the JOA including without limitation, the
non-consent penalty provisions. Such provisions provide, in part, that parties
electing, or deemed to elect, not to participate in the drilling of an initial
test well or substitute therefore, will release, relinquish and forfeit all
right, title and interest in and to the Hackberry Creek Area; provided, however,
in the case of ZaZa, or Eli Smith, as the non-participants, the Reserved
Overriding Royalty Interest and the Back-In After Prospect Payout Interest will
remain applicable to such Prospect Area.

                11.           COVENANTS OF THE SELLERS.

                                 a.        Consents and Approvals. Each Seller
shall use its reasonable efforts to obtain all such provisions, approvals and
consents by federal, state and local governmental authorities and others as may
be required, to vest title to its Properties in the Purchaser as provided
hereunder and for the subsequent use and operation by the Purchaser of the
Properties, or as may be otherwise reasonably requested by the Purchaser.

                                 b.        Transfers. From the date of this
Agreement until the Closing Date, the Sellers shall not, and shall not cause
their respective officers, directors, shareholders and affiliates to, sell,
assign, transfer, mortgage, convey or otherwise dispose of any of the Properties
to any party, other than as may be required with respect to the Overriding
Royalty Interests and Back-In After Payout Rights.

                                 c.        Operations. From the date of this
Agreement until the Closing Date, the Purchaser shall operate the Properties in
the ordinary course of business as a reasonably prudent operator, under the
terms of the JOA.

                                 d.        Defaults. Each Seller shall give
prompt written notice to the Purchaser of any defaults (or written threat of
default, whether disputed or denied) received or given by Seller under any
instrument or agreement affecting any material portion of the Properties or
which binds any of the Properties.

                                 e.         Further Assurances. At any time from
and after the Closing Date, the Sellers shall, upon request of the Purchaser,
execute, acknowledge, and deliver to Purchaser such further instruments of
conveyance, assignment, and transfer and take such other action as the other
party may reasonably request in order to more effectively perfect and cure,
convey, assign, transfer and deliver title to the Acquired Assets, all as
contemplated by this Agreement.



12

--------------------------------------------------------------------------------



                12.           CONDITIONS TO CLOSING.

                                 a.        Conditions Precedent to the
Obligations of the Purchaser. The obligations of the Purchaser to consummate the
transactions contemplated by this Agreement at Closing are subject to each of
the following conditions:

                                                        i.        The
representations and warranties of the Sellers contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof, shall
be true on and as of the Closing Date with the same effect as though such
representations and warranties were made at and as of such date, except to the
extent that the failure to be so true would not materially and adversely affect
the ability of the Sellers to consummate the transaction contemplated by this
Agreement or materially and adversely affect the Acquired Assets.

                                                        ii.        As of the
Closing Date, Sellers shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement to be performed
and complied with by it unless mutually waived by the parties hereto.

                                                        iii.        As of the
Closing Date, there shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a court or governmental
agency of competent jurisdiction directing that the transaction provided for
herein not be consummated as herein provided.

                                                        iv.        As of the
Closing Date, no suit, action or other proceeding shall be pending or threatened
against the Sellers which could result in a material impairment or loss of value
as to the Acquired Assets.

                                                        v.        The Purchaser
shall have consummated the Financing.

                                 b.        Conditions Precedent to the
Obligations of Sellers. The obligations of the Sellers to consummate the
transactions contemplated by this Agreement at Closing are subject to each of
the following conditions:

                                                        i.        The
representations and warranties of the Purchaser contained in this Agreement or
in any certificate or document delivered pursuant to the provisions hereof,
shall be true on and as of the Closing Date with the same effect as though such
representations and warranties were made at and as of such date, except to the
extent that the failure to be so true would not materially and adversely affect
the ability of the Purchaser to consummate the transaction contemplated by this
Agreement.

                                                        ii.        As of the
Closing Date, the Purchaser shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed and complied with by it unless mutually waived by the parties hereto.

                                                        iii.        As of the
Closing Date, there shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a court or governmental
agency of competent jurisdiction directing that the transaction provided for
herein not be consummated as herein provided.



13

--------------------------------------------------------------------------------



                                                        iv. The Purchaser shall
have consummated the Financing.

                13.           TERMINATION.

                                 a.        Right of Termination. This Agreement
and the transactions contemplated herein may be completely terminated at any
time at or prior to the Closing:

                                                        i. by mutual consent of
the parties; or

                                                        ii. by the Sellers on
the one hand or by the Purchaser on the other if the Closing shall not have
occurred by August __1__, 2009.

                                 b.        Effect of Termination. In the event
of the termination of this Agreement pursuant to the provisions of this Section
13, this Agreement shall become void and have no effect and neither party shall
have any further right or duty to the other hereunder, except as expressly
provided to the contrary herein.

                14.          MISCELLANEOUS.

                                 a.        Governing Law. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Texas, without regard to its choice-of-law principles.

                                 b.        Successors and Assigns. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

                                 c.         Entire Agreement. This Agreement and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

                                 d.        Severability. In case any provision
of this Agreement shall be invalid, illegal or unenforceable, the parties intend
that (a) in lieu of such provision there be added as part of this Agreement a
provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible and be valid, legal and enforceable and (b) the
validity, legality and enforceability of the remaining provisions, or any
subsequent applications thereof, shall not in any way be affected or impaired
thereby.

                                 e.        Amendment. This Agreement may be
amended or modified only upon the written consent of the Purchaser and the
Seller.

                                 f.        Delays or Omissions. It is agreed
that no delay or omission to exercise any right, power or remedy accruing to any
party, upon any breach, default or noncompliance by another party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement, by law, or
otherwise afforded to any party, shall be cumulative and not alternative.



14

--------------------------------------------------------------------------------


                                 g.        Notices. All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective party at the address set forth
below or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto:

Addresses for Notices:



If to Purchaser: REOSTAR ENERGY CORPORATION
Attn: Mark Zouvas
3880 Hulen St., Ste. 500
Fort Worth, Texas 76107
Tel: (817) 989-7367
Fax: (817) 989-7368     With a copy to: Greenburg Traurig
Attn: Raymond A. Lee, Esq.
3161 Michelson Drive, Suite 1000
Irvine, CA 92612-4410
Tel: (949) 732-6510
Fax: (949) 732-6501     If to Seller: ZAZA ENERGY, LLC
Attn: Gaston Kearby
600 Leopard St., Ste. 2100
Corpus Christi, Texas 78473
Tel: (361) 884-9105
Fax: (361) 884-9107     With a copy to: Crady, Jewett & McCulley, LLP
Attn: Chris Goodrich
2727 Allen Parkway, Suite 1700
Houston, Texas 77019-2125
Tel: (713) 739-7007
Fax: (713) 739-8403


                                 h.        Expenses. Each party shall pay all
costs and expenses that it incurs with respect to the negotiation, execution,
delivery and performance of the Agreement.

                                 i.         Titles and Subtitles. The titles of
the sections and subsections of the Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

                                 j.        Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.



15

--------------------------------------------------------------------------------



                                 k.        Broker's Fees. Each party hereto
represents and warrants that no agent, broker, investment banker, person or firm
acting on behalf of or under the authority of such party hereto is or will be
entitled to any broker's or finder's fee or any other commission directly or
indirectly in connection with the transactions contemplated herein. Each party
hereto further agrees to indemnify each other party for any claims, losses or
expenses incurred by such other party as a result of the representation in this
Section 14(k) being untrue.

                                 l.         Pronouns. All pronouns contained
herein, and any variations thereof, shall be deemed to refer to the masculine,
feminine or neutral, singular or plural, as to the identity of the parties
hereto may require.




[Signature Page Follows]






16

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have executed this
Purchase and Sale Agreement as of the date set forth in the first paragraph
hereof.



  SELLERS:

ZAZA ENERGY, LLC,
a Texas limited liability company


By: __________________________________________

Name: ________________________________________

Title: _________________________________________


ELI SMITH AND ASSOCIATES


By:   /s/ Eli
Smith                                                                           

Name:   Eli
Smith                                                                            

Title: _________________________________________


PURCHASER:

REOSTAR ENERGY CORPORATION,
a Nevada corporation


By:   /s/ Mark S.
Zouvas                                                               

Name:  Mark S.
Zouvas                                                                

Title:   Chief Executive
Officer                                                     
       
SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT




17

--------------------------------------------------------------------------------

